Title: To George Washington from Colonel Ann Hawkes Hay, 28 February 1778
From: Hay, Ann Hawkes
To: Washington, George



Sir.
Haverstraw [N.Y.] February 28th 1778.

I hope your Excellency will excuse the Liberty I take with troubling you with this Scrawl.
We have at this Place a large Quantity of Forage collected, which I am apprehensive will fall into the Enemy’s hands unless it is very speedily removed or a proper Guard sent over from Peek’s Kill to protect it.
Several applications have been made to Genl Putnam to send a Guard over, or to order it to a place of more safety, both which he has neglected to do, the Inhabitants are much dissatifyed and say that insteed of the Army at Peek’s Kill being of any Service to them that it is rather a disadvantage, it is laying up Stores in the Country to invite the Enemy among them, & then they will be left to shift for themselves as it has ever been the Case since Genl Putnam command at Peek’s Kill—The Inhabitants here are mostly good Whiggs, and I have always found them ready to turn out, when there is an Occasion, but at this season they think it rather cruel to be ask’d to turn out as both their Business and Families must suffer very much, all the Young Men have either inlisted in the Army or as Ferry Men, and there are now only heads of Families & but one Man in a Family, they have their Grain to thrash out, Cattle to fodder and provide fire wood for their Families.
I have received intelligence the some Row Gallies & other Vessels are now on their way up to this Place to carry off the Forage we have collected, Genl Putnam has the like notice but no Guards are sent to protect it—I have ordered my Small Regt to be mustered and shall do my utmost to save the Forage, but unless we have some Assistance from Peek’s Kill I dread the Consequence.
I shall be very sorry if your Excellency should think me impertinent if I inform you that the Inhabitants have lost all Confidence in Genl Putnam, therefore I am affraid he will be of little use to us—they have a great Opinion of Genl Sullivan, and with Submission to your Excellency,

he might be of infinite Service to his Country at this most important Post—I am your Excellency’s Most Obt Humble Servt

A. Hawkes Hay.

